        Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 1 of 8




                  I N T H E U N I T E D S TAT E S D I S T R I C T C O U R T
           F O R T H E M I D D L E D I S T R I C T O F P E N N S Y LVA N I A


JULIO SUAREZ, et al,

                            Plaintiffs
            V .                                          Civil Action No.


COL. ROBERT EVANCHICK,

                            Defendant


                    D E C L A R AT I O N O F D A N I E L B I N D E R U P


      I, Daniel Bindemp, am competent to state and declare the following based

on my personal knowledge:

 1.   I, Daniel Binderup,

         a. Am acitizen of the United States;

         b. Am over the age of 21;

         c. Am not under indictment;

         d. Have never been convicted of afelony or misdemeanor crime of

            domestic violence;

         e. Have only once been convicted of acrime punishable by more than

            one (1) year;

         f. Am not afugitive from justice;

         g. Am not an unlawful user of, or addicted to, any controlled substance;
       Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 2 of 8




        h. Have not been adjudicated amental defective or been committed to a

           mental institution;

        i. Have not been discharged from the Armed Forces under dishonorable

           conditions;

        j. Have never renounced my citizenship; and,

        k. Am not the subject of arestraining order relating to an intimate

           partner.

2.   Iam aresident and citizen of the Commonwealth of Pennsylvania.

3.   Iam amember of Firearms Policy Coalition and the Second Amendment

     Foundation.


4.   In 1997,1 pled guilty to aviolation of 18 Pa.C.S. §6301 -corruption of a

     minor, as aresult of aconsensual sexual relationship with aseventeen-year-

     old employee at my bakery and for which, Ireceived three years of

     probation, a$300.00 fine, plus court costs and restitution.

5.   Ihave never been charged with nor convicted of any other misdemeanor or

     felony offense.

6.   Iam not disqualified from exercising my Second Amendment rights, as held

     by the Third Circuit in Binderup v. Att’y Gen. United States, 836 F.3d 336

     (3d Cir. 2016) {en banc).

7.   Ilawfully own and possess rifles, shotguns, and handguns.
       Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 3 of 8




8.   Ihave desired and continue to desire to exercise my right to bear arms by

     carrying loaded, operable firearms on my person, in public, for lawful

     purposes including self-defense.

9.   The constitutionally protected conduct Iseek to engage in while exercising

     my right to bear arms exceeds the limited exceptions contained in 18 Pa.C.S.

     §§ 6106 and 6107.

10. In March of 2018,1 applied for alicense to carry firearms with my County

     Sheriff as required by 18 Pa.C.S. §6109 and was denied that license the

     Defendant’s Pennsylvania State Police (“PSP”).

11. As Iwas unaware of any putative disability, Isubsequently filed a

     Pennsylvania Instant Check System Challenge Form, to which the

     Pennsylvania State Police responded on March 23, 2018, stating that Iwas

     denied, as my 1997 conviction for corruption of aminor was putatively

     prohibiting under 18 Pa.C.S. §6109(e)(l)(viii), as acrime punishable by

     imprisonment for aterm exceeding one year.

12. It is my present intention and desire to carry loaded and unloaded, operable

     firearms, including ahandgun, on my person and in motor vehicles, in public

     for all lawful purposes including self-defense and in case of confrontation.

     without being subjected to criminal sanction and the loss of my liberty and
       Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 4 of 8




    rights under Defendant’s laws and to procure alicense to carry firearms to

    lawfully do as much.

13. It is also my present intention and desire to be able to lawfully transport all

    of my firearms within the Commonwealth, without restriction, including but

    not limited to being able to:

        a. During an emergency proclaimed by aState or municipal

           governmental executive:

               i. Purchase afirearm from aFederal Firearm Licensee and


                 transport that unloaded firearm, while on the public streets and

                 public property, to:

                   A. My home or other place of abode;

                   B. To another Federal Firearm Licensee;

                   C. Arange or other location providing for target shooting;

                   D. Aplace of business;

                   E. Afriend’s house; and,

                   F. Aplace where Idesire to hunt;

              ii. With an unloaded firearm, travel on the public streets and

                 public property from any of the locations specified in *|| 13, a.,i..

                 supra, to:

                   A. Arange or other location providing for target shooting;
Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 5 of 8




           B. AFederal Firearm Licensee;

           C. Aplace of business;

           D. Aplace of abode;

           E. Afriend’s house; and.

           F. Aplace where Idesire to hunt;

     iii. With an unloaded firearm, while traveling on the public streets

         and public property, stop for abathroom breaks, food, coffee, or

         to pick up or drop off afriend, when going to or from any of the

         locations specified in 1*1 13, a., i. and ii, supra-.

b. In the absence of an emergency proclaimed by aState or municipal

   governmental executive, with an unloaded firearm, stop for a

   bathroom breaks, food, non-alcoholic drinks and coffee, or to pick up

   or drop off afriend, when going to or from;

      1. arange;


      ii. target shooting;

     iii. aplace of purchase to my home or place of business;

     iv. aplace of repair, sale or appraisal;

      V. aplace of abode or business to another; and.

     vi. aplace where Idesire to hunt.
      Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 6 of 8




       c. In the absence of an emergency proclaimed by aState or municipal

          governmental executive, with an unloaded firearm, travel throughout

          the Commonwealth to and from lawful places, where Imay otherwise

          lawfully possess and carry afirearm, including, but not limited to:

              i. Friends’ houses;

             ii. Businesses; and.

            iii. From asuccessful hunt to abusiness that processes/butchers the

                 successfully taken game.

       d. Regardless of whether during or in the absence of an emergency

          proclaimed by aState or municipal governmental executive, travel in

          amode of transportation and carry on the public streets and public

          property throughout the Commonwealth aloaded, operable firearm on

          my person for self-defense, defense of my family and others, and in

          case of confrontation in public requiring defensive action.

14. However, as aresult of Defendant’s active enforcement of Section 6109(b),

    he is preventing me from obtaining alicense to carry firearms, and therefore

    subjecting me to the carry and transportation restrictions specified in 18

    Pa.C.S. §§ 6106 and 6107, which Defendant is also actively enforcing and

    which criminalizes my desired conduct to lawfully carry or otherwise

    transport firearms to and from the aforementioned locations and for the
       Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 7 of 8




    aforementioned activities, including for self-defense and in case of

    confrontation in public requiring defensive action.

15. Asa result of Defendant’s current enforcement of 18 Pa.C.S. §§ 6106 and

    6107, if Icarry or otherwise transport aloaded or unloaded firearm on my

    person and in motor vehicles, in public, for lawful purposes including self-

    defense, Iwill be subject to arrest, prosecution, imprisonment, loss of

    liberty, and loss of my Second Amendment rights.

16. Iam aresponsible, law-abiding, peaceable citizen with no history of violent

    behavior, mental health disqualification, or other conduct that would suggest

    Ipose any threat or danger to myself or others.

17. Ihave to this time abstained from carrying or otherwise transporting a

    loaded and unloaded firearm on my person and in motor vehicles, in public.

    for lawful purposes including self-defense, based on my reasonable fear of

    arrest, prosecution, incarceration, and/or fine under the Commonwealth’s

    laws as they are actively being enforced by Defendant.

18. Iintend to carry or otherwise transport aloaded and unloaded firearm on my

    person and in motor vehicles, in public, for lawful purposes including self-

    defense, as all law-abiding adult citizens are constitutionally entitled to.

19. Unless and until an injunction issues preventing the enforcement of the

    Commonwealth’s criminal laws preventing me from carrying and otherwise
         Case 1:21-cv-00710-CCC Document 4 Filed 04/16/21 Page 8 of 8




      transporting firearms in public, and/or preventing the enforcement of 18

      Pa.C.S. §6109(b) and Defendant’s policies and enforcement practices

      denying me alicense to carry under §6109,1 face arrest, prosecution,

      incarceration, fine, loss of liberty, and loss of my Second Amendment rights

      for violating the Commonwealth’s criminal laws preventing me from

      carrying and otherwise transporting firearms in public.



Ideclare under penalty of perjury that the foregoing is true and accurate to the best

of my information, knowledge and belief.



Date: March S,2021
                                              Daniel Binderup
